UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 Commission File Number 1-10446 LITHIUM TECHNOLOGY CORPORATION (Name of Registrant as Specified in Its Charter) DELAWARE 13-3411148 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5, PLYMOUTH MEETING, PENNSYLVANIA 19462 (Address of Principal Executive Offices) (Zip Code) (610) 940-6090 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section12(b) of the Exchange Act: NONE. Securities registered under Section12(g) of the Exchange Act: COMMON STOCK, PAR VALUE, $0.01 Indicate by checkmark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by checkmark if registrant is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.o YesxNo Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by checkmark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in part III of this Form 10-K or any amendment to this Form 10-K.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12B-2 of the Exchange Act. Larger Accelerated Filero Accelerated Filer o Non-Accelerated Filer o Small Reporting Company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12B-2 of the Securities Act).o Yesx No The aggregate market value of the voting common stock held by non-affiliates on June 30, 2009 (the last business day of our most recently completed second fiscal quarter) was $13,909,659 using the closing price of $ 0.03 on June 30, 2009. As of March 31, 2010, the registrant had issued and outstanding 1,803,839,699 shares of common stock. Documents Incorporated by Reference:None. TABLE OF CONTENTS PART I. Page Item 1. Business 2 Item 1A. Risk Factors 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. (Removed and Reserved) 10 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 29 Item 8. Financial Statements and Supplementary Data 30 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Item 9B.
